HOUGH, Circuit Judge
(concurring). A railway man, experienced both in his work generally and as to the locality of performance, was injured because, while descending from a car at rest, he projected the posterior portion of his body into the path of a moving engine tender on the next parallel track. The descent aforesaid was necessary, because the still train to which the car belonged had not been “split” at the point where the workman wished to cross the track. This failure to keep open a path across said track was in contravention of the “sign” mentioned in the court’s opinion. In addition to the quoted words, that sign concluded with the legend “By Order of Committee.” _ But what committee framed it, or what connection it had with the railroad company’s management, is unknown on this record. The engine whose tender struck plaintiff below, had gone to the other end of the yard from about the place of accident, and it came back unexpectedly, though the conductor had told plaintiff it would not.
On these facts we hold a verdict justified which in effect declares that the employing railroad was negligent in failing to supply a safe place to work, and for letting the engine come back on the track next the one plaintiff was climbing across; also that plaintiff did not as matter of law assume the-risk of being hit in the manner described.
Probably there are not and never will be two accident claims that cannot be distinguished; something can always be suggested and called a question of fact; but whether any real difference exists depends upon the standard of care adopted by the court — to divide matters sufficiently debatable for the jury from those so certain as to be reserved for the judge.
The present standard in this circuit seems to me this: If the ingenuity of counsel can suggest anything done or omitted by an alleged tort-feasor, which, if differently performed or not omitted, would have prevented injury, the opinion of the jury may be taken as to the causal connection between such omission or commission and the proven physical hurt. In effect there is no standard other than that created by each jury for its own immediate use.
While this condition was developing, I could not agree with the court, but further dissent would be mere faction, after our recent decisions, of which a few are New York, etc., Co. v. Vizvari, 210 Fed. 118, 126 C. C. A. 632, L. R. A. 1915C, 9; Alpha Co. v. Curzi, 211 Fed. 580, 128 C. C. A. 180; New York, etc., Co. v. Thierer, 221 Fed. 571, 137 C. C. A. 295; Ramsdell v. Goumis, 228 Fed. 864, 143 C. C. A. 262; Lehigh, etc., Co. v. Kilmer, 231 Fed. 628, 145 C. C. A. 514; Penn., etc., Co. v. Groves, 231 Fed. 663, 145 C. C. A. 549; New York, etc., Co. v. Salkaukus, 238 Fed. 778, 151 C. C. A. 628; Schunnemunk Co. v. Sbaratta, 239 Fed. 716, 152 C. C. A. 550; Penn., etc., Co. v. Skerman, 247 Fed. 269, 159 C. C. A. 363.
*144The reasoning from causes to effects, and the views as to normal human responsibility for one’s own acts, contained in the decisions cited, amply support the result in this case, to which, as fairly representing ruling authority in the Second circuit, I perforce agree.